Citation Nr: 0927610	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-11 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an increased disability evaluation for 
hypothyroidism in excess of 10 percent. 

2.	Entitlement to an increased disability evaluation for 
chondromalacia of the right knee (right knee disability) 
in excess of 10 percent. 

3.	Entitlement to an increased disability evaluation for 
chondromalacia of the left knee (left knee disability) in 
excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
September 1973.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the disability 
evaluation for the Veteran's service connection 
hypothyroidism to 30 percent, effective August 29, 2001, and 
continued the 10 percent disability evaluations for the right 
and left knee conditions.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, she submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Hypothyroidism Claim

In a February 1992 rating decision, the RO granted service 
connection for hypothyroidism, evaluated as 10 percent 
disabling, effective December 8, 1987.  38 C.F.R. § 4.119, DC 
7903.  The Veteran filed an increased rating claim in August 
2001.  In February 2002, the RO increased the evaluation for 
service connected hypothyroidism to 30 percent, effective 
August 29, 2001.  The Veteran contends that her symptoms, 
particularly depression and problems with concentration, 
warrant a higher disability rating.  The August 2007 medical 
examiner was asked to address the current severity of the 
Veteran's hypothyroidism, noting all symptoms related to this 
condition, particularly any evidence of related depression.  
Instead the examiner confirmed the underlying diagnosis and 
reiterated the Veteran's subjective complaints with no 
enhancement by additional medical comment.  While the Board 
notes that the Veteran was a nurse, the record does not 
reflect that she has necessary expertise to establish a 
causal connection between her depression and her 
hypothyroidism, particularly when no such connection has been 
made in the record by her treating physicians.  Therefore 
this list of subjective symptoms is not competent medical 
advice in order to establish depression as a symptom of the 
Veteran's service connected hypothyroidism.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  The Board also notes that the Veteran is 
morbidly obese and has attributed her weight gain to her 
hypothyroidism.

Knee Claims

In a July 1988 rating decision, the RO granted service 
connection for right and left knee disabilities, both 
evaluated as noncompensably disabling, effective December 8, 
1987.  38 C.F.R. § 4.71a, DC 5260-5024.  In a July 1990 
rating decision, increased the evaluation to 10 percent 
disabling, again effective December 8, 1987.  The Veteran 
filed an increased rating claim in August 2001.

The August 2007 medical examiner noted additional functional 
limitation, bilaterally, after repetitive use due to pain, 
fatigue, weakness, lack of endurance, and incoordination.  
However, the extent of this limitation is not recorded.  
Additionally, as this examination is nearly two years old, 
the Board believes another VA examination is warranted.  See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of the statutory duty to assist 
requires a contemporaneous medical examination, particularly 
if there is no additional medical evidence which adequately 
addresses the level of impairment of the disability since the 
previous examination).

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA examination by an examiner with 
appropriate expertise for the purpose 
of determining the nature and extent of 
her hypothyroidism.  The claims folder 
must be made available to and reviewed 
by the examiner in connection with the 
examination.  All tests deemed 
necessary should be conducted.  The 
examination report should include a 
detailed account of all symptomatology 
found to be present.  The examiner 
should note the presence of any of the 
following symptoms of hypothyroidism: 
fatigability, constipation, mental 
sluggishness, muscular weakness, mental 
disturbance (defined as dementia, 
slowing of thought, or depression), 
weight gain, cold intolerance, 
cardiovascular involvement, bradycardia 
(less than 60 beats per minute), or 
sleepiness.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2008).  
Specifically, the examiner should 
comment on whether the Veteran's 
depression and/or weight gain are 
related to her service connected 
hypothyroidism.  The examiner also 
should comment on the functional 
limitations caused by the Veteran's 
service-connected hypothyroidism.



2.	The RO should schedule the Veteran for 
a VA orthopedic examination for the 
purpose of determining the nature and 
extent of her right and left knee 
disabilities.  The claims file should 
be made available to, and be reviewed 
by, the examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests, studies 
and X-rays should be performed. The 
report should set forth all objective 
findings regarding the knees, including 
complete range of motion measurements.  
The examiner must indicate whether 
there is subluxation, lateral 
instability, ankylosis, or dislocated 
cartilage with frequent episodes of 
locking, pain, and effusion into the 
joint.  The examiner must comment on 
the existence of any functional loss 
due to pain, weakened movement, excess 
fatigability, incoordination, and 
painful motion or pain with use of the 
back.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A complete rationale for 
any opinion expressed should be 
provided.

3.	Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

